NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 26 February 2021, with respect to the rejection of claims 1 and 17 have been fully considered and are persuasive.  The rejection of claims 1 and 17 (along with their dependents) has been withdrawn. 

Election/Restrictions
Claims 1 and 17 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 03 October 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03 October 2019 is withdrawn.  Claims 8-9 and 12, directed to a flange blank (Group II) no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Laub on 10 March 2021.
The application has been amended as follows:
IN THE CLAIMS:
1. (Currently Amended) A method for producing a flange blank, comprising the following steps: producing a base body, wherein the base body comprises a fluid passage extending along a longitudinal axis, a support section having a first material thickness, a force-absorbing section having a second material thickness, the second material thickness being greater than the first material thickness, and through-holes, each of the through-holes extending entirely through the force-absorbing section and the support section of the base body; wherein the force-absorbing section is configured for the production of the through-holes selectively according to a first drilling pattern and a non-uniform with respect to the first drilling pattern and/or the second drilling pattern.  

8. (Currently Amended) A flange blank for producing a flange, comprising a base body which comprises a fluid passage extending along a longitudinal axis, a support section having a first material thickness and a force-absorbing section having a second material -4- 151208267.1Attorney Docket No. 127089-8009.US00 Application No. 15/779,899 thickness, and through-holes, each of the through-holes extending entirely through the force- absorbing section and the support section of the base body, wherein the second material thickness is greater than the first material thickness, wherein the force-absorbing section is configured for the production of the through-holes selectively according to a first drilling pattern and a second drilling pattern, wherein the force-absorbing section in a plane orthogonal to the longitudinal axis has an outer contour which is configured to be rotationally symmetrical about the longitudinal axis and mirror-symmetrical with respect to a plane of symmetry through which runs the longitudinal non-uniform with respect to the first drilling pattern and/or the second drilling pattern.

17. (Currently Amended) A method for producing a flange blank, comprising the following steps: producing a base body, wherein the base body comprises a fluid passage extending along a longitudinal axis, a support section having a first material thickness and a force- absorbing section having a second material thickness, the second material thickness being greater -6- 151208267.1Attorney Docket No. 127089-8009.US00 Application No. 15/779,899 than the first material thickness, and through-holes, each of the through-holes extending entirely through the force-absorbing section and the support section of the base body; wherein the force- absorbing section is configured for the production of the through-holes selectively according to a first drilling pattern and a second drilling pattern, wherein the force-absorbing section in a plane orthogonal to the longitudinal axis has an outer contour which is configured to be rotationally symmetrical about the longitudinal axis or mirror-symmetrical with respect to a plane of symmetry through which runs the longitudinal axis, and providing the outer contour of the force-absorbing section with non-uniform rounded sections, wherein the rounded sections include one or more first rounded sections having a first radius and non-uniform with respect to the first drilling pattern and/or the second drilling pattern; wherein the through-holes comprise an even number of through-holes, and/or wherein the support section comprises two opposite notches that lie inside the plane of symmetry through which runs the longitudinal axis, and wherein each of the through-holes is disposed on a side of the plane of symmetry.
***END OF AMENDMENTS***

Allowable Subject Matter
Claims 1-9, 12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best art does not teach or obviate the limitations of claims 1, 8, or 17.
Specifically, while some references taught the formation of flanges with multiple drilling patterns and mirror/rotational symmetry (See BASS (US9470348), CROUSE (US7644962), AOKI (US6514147), and KUBLER (EP0315723A1) and some references taught the use of a “force absorbing section” and “support section” (See HAASLER (EP3073166B1), KUBLER (EP0315723A1), and AMLEY (US2412487)), none of the references taught an outer contour of the force absorbing section that had non-uniform rounded sections with radii that were non-uniform with respect to the first/second drilling pattern.  Applicant’s Figures 1 and 3A/B show that the shape of the rounded sections .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2